DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant filed an amendment on 6/17/2021 in which claims 21, 32, and 37 have been amended, and claim 28 have been canceled, claims 21-27, and 29-40 have been examined.  This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34 and 38 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 34 and 38 recites, “wherein the first key is stored on an on-chip memory of the FPGA”.  Claims 34 and 38 are dependent on independent claims 32 and 37 respectively.  Claims 32 and 37 recite, “first key is stored on an on-chip memory of the FPGA”.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Response to Amendment

Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. 
On page 6-7 of the Applicant’s argument the Applicant states Bridgford does not disclose or suggest, “a first key used to decrypt a first encrypted block, and stored on an on-chip memory of the FPGA”.
(A).  Bridgford discloses “a first key used to decrypt a first encrypted block, and stored on an on-chip memory of the FPGA”, discloses Bridgford discloses the first portion of the configuration bitstream is decrypted with the first cryptographic key on the programmable IC (Bridgford: col. 2, lines 21-23).  Bridgford discloses a bitstream of a design is divided into a plurality of N data blocks (Bridgford: col. 6, lines 59-60).  Thus, a first portion of the configuration bitstream, is a block, the key is used to decrypt the first portion of the encrypted block (Bridgford: col. 6, lines 56-63).  Bridgford discloses the key is stored in persistent memory (Bridgford: col. 6, lines 37-38, 57-59, the IC sored the key in the persistent memory), 
On pages 6-8 of the Applicant’s argument the Applicant states Lee does not disclose or suggest, “the first key is obfuscated”.
(B).  Lee discloses a key that is the DD module key is obfuscated (Lee: col. 12, lines 20-23).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-27, and 29-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bridgford (8, 379,850) in view of Lee et al (8,074,083).

As per claim 21, Bridgford et al. discloses a system, comprising: an electronic device to generate an encrypted bitstream to configure a field programmable gate array (FPGA), wherein the electronic device is operable to: 
encrypt a first block of an unencrypted bitstream based on a first key to generate a first encrypted block of the encrypted bitstream (Bridgford: col. 2, lines 17-18, col. 6, lines 59-63, See Fig. 1 #104 divide bitstream into N data blocks, which will include a first block, the blocks, includes a first block includes bitstream data #106, for each data block X (i.e. key, including a first key) to generate a first encrypted block of the encrypted bitstream #110); 
encrypt a second block of the unencrypted bitstream based on a second key to generate a second encrypted block of the encrypted bitstream (Bridgford: See Fig. 1, col. 2, lines 20-21 encrypt a second block/second portion (i.e. #104 N data blocks includes a second block) of the unencrypted bitstream based on a second key #110, encrypt the data block, which the Examiner asserts is a second block of the encrypted bitstream); and 
encrypt a third block of the unencrypted bitstream based on a third key to generate a third encrypted block of the encrypted bitstream (Bridgford: See Fig. 1, col. 3, lines 27-30, encrypt a third block/third portion #104 there is shown in Bridgford a plurality of N data blocks, the unencrypted bitstream #106 based on a third key (i.e. X) #108 to generate a third encrypted block of the encrypted bitstream #110, the data block is encrypted); and 
the FPGA, wherein the FPGA is operable to receive the encrypted bitstream and use an internal decryption engine to (Bridgford: See Fig. 4, #402 FPGA to receive the encrypted bitstream #416 and use an internal decryption engine (#418 Cipher decryption circuit): 
decrypt the first encrypted block based on the first key (Bridgford: col. 2, lines 21-23, 48-50, col. 6, lines 56-60, See Fig. 2, decrypt the first encrypted block #204 based on the first key (i.e. block X)); 
obtain the second key based on the decryption of the first encrypted block (Bridgford: See Fig. 2, col. 2, lines 23-28, obtain the second key (i.e. second cryptographic key) is obtained from the decrypted first portion (i.e. decryption of the first encrypted block)); 
(Bridgford: See Fig. 2, col. 2, lines 25-28, decrypt the second encrypted block (i.e. second portion) based on the second cryptographic key); 
obtain the third key based on the decryption of the second encrypted block (Bridgford: See Fig. 2, #206, col. 6, lines 59-63,  the Examiner asserts if there is a plurality of blocks, and the previous key is used to decrypt the current block, than there would be a third key based on the decryption of the second block; and 
decrypt the third encrypted block based on the third key (Bridgford: See Fig. 2, decrypt the third encrypted block (i.e. data block that was encrypted) based on third key). 
Bridgford does not explicitly disclose the first key is obfuscated.
However, analogous art of Lee discloses the first key is obfuscated. (Lee: col. 12, lines 2-23, key is obfuscated).
It would have been obvious to one of ordinary skill in the art at the time of the invention
to include wherein the first key is obfuscated of Lee with Bridgford both are analogous in the art of AES keys, the motivation is that this is a security measure that ensures that the obfuscated key
cannot be read by the malicious parties (Lee: col. 12, lines 20-23).            As per claim 22, Bridgford and Lee disclose the system of claim 21.
Bridgford further discloses wherein the encrypted bitstream is stored in an off-chip memory prior to sending the encrypted bitstream to the FPGA (Bridgford: col. 7, lines 10-12, encrypted bitstream #202 is stored in an off-chip memory (i.e. external memory) prior to sending the encrypted bitstream to the FPGA (the Examiner asserts because the external memory sends the encrypted bitstream to the programmable IC (i.e. FPGA) so that the bitstream can be decrypted). As per claim 23, Bridgford and Lee disclose the system of claim 21, wherein the FPGA stores the first key in an on-chip memory of the FPGA.  (Bridgford: col. 6, lines 37-38, first key (i.e. initial key/session key), persistent memory (i.e. on-chip memory)).             As per claim 24, Bridgford and Lee disclose the system of claim 21.  Bridgford further discloses wherein the internal decryption engine decrypts using an Advanced Encryption Standard (AES) algorithm (Bridgford: col. 8, lines 35-40, decrypting using an AES algorithm).              As per claim 25, Bridgford and Lee disclose the system of claim 21.
 Bridgford further discloses wherein the first key, the second key, and the third key are different from one another (Bridgford: col. 7, lines 25-27, first key, second key, and third key are different the Examiner asserts using different cryptographic schemes).              As per claim 26, Bridgford and Lee disclose the system of claim 21.
 Bridgford further discloses wherein the encrypted bitstream results in a disabled readback of configuration (Bridgford: col. 2, lines 13-18, col. 9, lines 9-11, encrypted bitstream results in a disabled readback of configuration, the Examiner asserts, because in order to configure the IC one needs to decrypt the bitstream). 
As per claim 27, Bridgford and Lee disclose the system of claim 21.
Bridgford does not explicitly disclose wherein the first key comprises a user-supplied key.
Lee discloses wherein the first key comprises a user-supplied key (Lee: col. 5, lines 62-64, the key is generated based on user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the first key comprises a user-supplied key of Lee with Bridgford, the (Lee: col. 5, lines 63-65).
         As per claim 29, Bridgford and Lee disclose the system of claim 21.
         Bridgford further discloses wherein the decrypted first block, the decrypted second block, the decrypted third block, or a combination thereof, are stored as configuration data in configuration memory of the FPGA (Bridgford: col. 2, lines 28-31, 45-47, col. 3, lines 21-24, decrypted first block, second block, and third block (i.e. decrypted first portion, second portion, and third portion are stored as configuration data in the configuration memory of the programmable IC (i.e. FPGA)).          As per claim 30, Bridgford and Lee disclose the system of claim 29.
         Bridgford further discloses wherein the configuration data is used to configure the FPGA (Bridgford: col. 2, lines 13-14, 45-47, col. 3, lines 21-24, configuration data to configured the programmable IC (i.e. FPGA)) .          As per claim 31, Bridgford and Lee disclose the system of claim 21.
         Bridgford further discloses wherein the first key is a symmetric key enabling access to the encrypted bitstream (Bridgford: col. 6, lines 37-42, symmetric key (i.e. session key)).           As per claim 32, Bridgford discloses a field programmable gate array (FPGA) configured to receive a plurality of blocks of an encrypted bitstream, the FPGA comprising: 
          a plurality of configurable logic blocks (Bridgford: See Fig. 1 #104 data blocks (i.e. logic blocks); 
          a decryption engine configured to (Bridgford: See Fig. 4 #418 Cipher Decryption Circuit): 
decrypt a first block of the plurality of blocks, wherein decrypting the first block is based on a first key, the first key is stored on an on-chip memory of the FPGA (Bridgford: col. 3, lines 51-54, decrypt a first block (i.e. first portion) of the plurality of blocks, wherein the first block is based on a first cryptographic key); and 
decrypt successive blocks of the plurality of blocks using successive keys, wherein the successive keys are determined based on a previously decrypted block of the plurality of blocks (Bridgford: See Fig. 2, #206 decrypt corresponding blocks using previous block key); and 
configuration memory configured to store at least part of the decrypted first block, the decrypted successive blocks, or some combination thereof, as configuration data, wherein the configuration data configures the plurality of configurable logic blocks of the FPGA (Bridgford: See Fig. 2, col. 2, lines 45-47, configuration data from the decrypted block (i.e. decrypted first block/first portion), and also stored decrypted successive blocks as indicated in Figure 2, the decrypted block(s) configuration bitstream is stored in the programmable IC, #206 decrypted successive blocks #210) . 
Bridgford does not explicitly disclose the first key is obfuscated.
However, analogous art of Lee discloses the first key is obfuscated. (Lee: col. 12, lines 2-23, key is obfuscated).
It would have been obvious to one of ordinary skill in the art at the time of the invention
to include wherein the first key is obfuscated of Lee with Bridgford both are analogous in the art of AES keys, the motivation is that this is a security measure that ensures that the obfuscated key
cannot be read by the malicious parties (Lee: col. 12, lines 20-23).
As per claim 33, Bridgford and Lee disclose the FPGA of claim 32.
Bridgford further discloses wherein the plurality of blocks are stored in an external memory device separate from the FPGA before decryption by the decryption engine (Bridgford: (col. 7, lines 10-12, wherein the plurality of blocks (i.e. N data blocks) are stored in an off-chip memory (i.e. external memory) before decryption, the decryption is performed by the decryption engine in the programmable IC (i.e. FPGA)).             As per claim 34, Bridgford and Lee disclose the FPGA of claim 32.
           Bridgford further discloses wherein the first key is stored on an on-chip memory of the FPGA (Bridgford: col. 6, lines 37-38, first key (i.e. initial key/session key), and persistent memory (i.e. on-chip memory)).            As per claim 35, Bridgford and Lee disclose the FPGA of claim 32.
           Bridgford further discloses wherein the decrypting comprises using an Advanced Encryption Standard (AES) algorithm (Bridgford: col. 8, lines 35-40, decrypting using an AES algorithm).            As per claim 36, Bridgford and Lee discloses the FPGA of claim 32.
           Bridgford further discloses wherein the successive keys are unique keys (Bridgford: See Fig. 1, col. 6, lines 25-28).            As per claim 37, Bridgford discloses a method for configuring a field programmable gate array (FPGA) with an encrypted bitstream, comprising: 
partitioning an unencrypted bitstream into a plurality of blocks (Bridgford: See Fig. 1, divide (i.e. partitioning) an unencrypted bitstream (#106 bitstream data) into a plurality of blocks (i.e. N data blocks)); 
encrypting a first block of the plurality of blocks based on a first key, the first key stored on an on-chip memory of the FPGA (Bridgford: col. 2, line 18, col. 3, lines 53-54, encrypting a first block (i.e. first portion) of the plurality of blocks based on first key (i.e. first cryptographic key)); 
(Bridgford: See Fig. 1, encrypt successive blocks (i.e. #112 encrypt successive blocks) of the plurality of blocks (i.e. N blocks) based on successive keys (i.e. previous key));       
transmitting the encrypted plurality of blocks to a decryption engine to decrypt the encrypted plurality of blocks (Bridgford: See Fig. 2, and Fig. 4, decryption engine (#418 Cipher decryption circuit) transmit the encrypted blocks #416 to a decryption engine to decrypt the encrypted blocks); 
direct a decryption of the first block based on the first key (Bridgford: See Fig. 2, #208, decrypt a first block based on the first key (i.e. session key)); and 
direct a decryption of the successive blocks based on the successive keys, wherein the successive keys are determined based on a decryption of a previously encrypted block of the successive blocks (Bridgford: See Fig. 2, #206 decrypt corresponding blocks using previous block key). 
Bridgford does not explicitly disclose the first key is obfuscated.
However, analogous art of Lee discloses the first key is obfuscated (Lee: col. 12, lines 2-23, key is obfuscated).
It would have been obvious to one of ordinary skill in the art at the time of the invention
to include wherein the first key is obfuscated of Lee with Bridgford both are analogous in the art of AES keys, the motivation is that this is a security measure that ensures that the obfuscated key
cannot be read by the malicious parties (Lee: col. 12, lines 20-23).            As per claim 38, Bridgford and Lee disclose the method of claim 37.
Bridgford further discloses wherein the first key is stored in an on-chip memory of the FPGA (Bridgford: col. 6, lines 37-38, first key (i.e. initial key/session key), and persistent memory (i.e. on-chip memory)).             As per claim 39, Bridgford and Lee disclose the method of claim 37.
Bridgford further discloses wherein the decrypted first block, the decrypted successive blocks, or a combination thereof, are stored as configuration data in configuration memory of the FPGA (Bridgford: See Fig. 2, col. 2, lines 45-47,  decrypted first block and decrypting successive blocks (i.e. previous blocks).             As per claim 40, Bridgford and Lee disclose the method of claim 39.
Bridgford further discloses wherein the configuration data is used to configure the FPGA (Bridgford: col. 2, lines 13-14, 45-47, col. 3, lines 21-24, configuration data to configured the programmable IC (i.e. FPGA)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.            Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/5/2021
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                            
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439